Citation Nr: 1523336	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a cut bile duct, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility on June 29, 2004.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility on June 29, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1974 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

This appeal was previously presented to the Board in November 2010, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, these claims were previously presented to the Board in November 2010, at which time they were remanded for additional development, to include obtaining private treatment records and affording the Veteran VA examinations and medical opinions.  Review of an October 2014 supplemental statement of the case indicates the Veteran was sent a December 2010 letter requesting authorization to obtain private treatment records.  She allegedly responded with a December 2010 letter stating she would not provide such authorization.  The supplemental statement of the case also indicates the Veteran was afforded VA psychiatric and internal medicine examinations in October 2012.  Finally, VA treatment records were reported to have been electronically reviewed from the Tennessee Valley VA healthcare system for the period from March 2000 to October 2014, but these were not associated with the claims file; the Board does not have access to these records if they are not associated with the claims file, the Veterans Benefits Management System (VBMS) or the Virtual VA paperless claims processing systems.  

Upon review of the physical claims file, VBMS, and Virtual VA, the Board finds none of the above evidence is record.  Indeed, the claims file (to include VBMS and Virtual VA), are devoid of any evidence, records, or information from November 18, 2010 until October 31, 2014.  Therefore, remand is required in order for this pertinent evidence to be located and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file (either physical or electronic) copies of all evidence listed within the October 2014 supplemental statement of the case, to include: VA's December 2010 letter to the Veteran requesting information regarding any private treatment; the Veteran's December 2010 letter to VA indicating she would not sign an authorizing document for private medical records; reports of October 2012 VA gall bladder and psychiatric examinations at the VA medical facility in Decatur, Georgia, and; VA treatment records from the Tennessee Valley VA healthcare system for the period from March 2000 to October 2014.  

If these records are no longer available, the agency of original jurisdiction (AOJ) must exhaust all available avenues to locate copies thereof.  Such attempts must be documented for the record.  The Veteran must also be notified of any evidence VA is unable to obtain.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

